IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-75,134-03


                   EX PARTE DANA ABDOLAHI-DAMANEH, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W05-00507-W(C) IN THE 363RD DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated robbery and sentenced to imprisonment for forty years. The Fifth Court of Appeals

affirmed Applicant’s conviction in Abdolahi-Damaneh v. State, No. 05-05-01312-CR (Tex.

App.—Dallas 2007)(not designated for publication).

        Applicant contends that the State withheld favorable evidence from the defense in violation

of Brady v. Maryland, 373 U.S. 83 (1963). Applicant also alleges that newly discovered mitigating

evidence exists that entitles him to a new punishment hearing.
        Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court shall provide

the prosecutor with the opportunity to respond to Applicant’s claim that material, exculpatory

evidence was improperly suppressed. The trial court may use any means set out in TEX . CODE CRIM .

PROC. art. 11.07, § 3(d).

        It appears that Applicant is represented by counsel. The trial court shall determine whether

Applicant is represented by counsel, and if not, whether Applicant is indigent. If Applicant is

indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to represent

Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the State

withheld material evidence that Applicant was not the person who planned and directed the offense.

The trial court shall also make findings of fact and conclusions of law as to whether there is a

reasonable probability that the outcome of the punishment phase of Applicant’s trial would have

been different based on the newly discovered mitigating evidence. The trial court shall also make

any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.
Filed: August 22, 2018
Do not publish